In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 08-554V
                                     Filed: August 5, 2014

*******************************************************
RICK LEHNER and SHELLEY LEHNER,                       *
as parents and natural guardians, on behalf           *
of their minor daughter, C.L.,                        *
                                                      *
                       Petitioners,                   * Autism; Stipulation; Interim
 v.                                                   * Attorney Fees and Costs
                                                      *
SECRETARY OF THE DEPARTMENT                           *
OF HEALTH AND HUMAN SERVICES,                         *
                                                      *
                       Respondent.                    *
                                                      *
*******************************************************
Sheila A. Bjorklund, Esq., Lommen Abdo Law Firm, Minneapolis, MN for petitioners.
Traci R. Patton, Esq., U.S. Department of Justice, Washington, DC for respondent.

                   DECISION on INTERIM ATTORNEY FEES and COSTS 1

Vowell, Chief Special Master:

       On August 4, 2014, the parties filed a Stipulation of Fact Concerning Interim
Attorneys’ Fees and Costs [“Stipulation”], wherein they explain that based on informal
discussions of petitioners’ application for interim fees and costs, petitioners have
amended their interim fees and costs request. Respondent does not object to the
amended amount of $117,500.00 2 that petitioners are seeking.

      While respondent maintains her position that interim attorney fees and costs
awards are not permitted in cases like this one, she “elects not to raise her statutory
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify
and move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
   This amount covers all attorneys’ fees through April 10, 2014. In addition, the application covers all
litigation costs incurred by petitioners and their counsel through March 24, 2014. Stipulation at ¶ 2.
                                                       1
objection at this time in response to this particular request.” Stipulation at n.1.
Respondent cites my decision in Whitener v. Sec’y, HHS, No. 06-477V, 2011 WL
1467919 (Fed. Cl. Spec. Mstr. Mar. 25, 2011), noting that I considered and rejected her
statutory objection in that case.

       I find that petitioners are entitled to an award of interim attorney fees and costs
under the facts and circumstances of this case and that the agreed upon amount is
reasonable.

       Accordingly, I hereby award the total $117,500.00 issued in the form of a
check payable jointly to petitioners and petitioners’ attorney, Sheila A. Bjorklund,
for interim attorneys’ fees and costs.

        The clerk of court shall enter judgment accordingly. 3


IT IS SO ORDERED.

                                                 s/ Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
 Entry of judgment can be expedited by each party’s filing a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2